Citation Nr: 0420081	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-08 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
arm injury, to include as due to service-connected 
degenerative joint disease of the cervical spine.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine, currently evaluated as 
20 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1962, July 1963 to July 1966, and April 1983 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board notes that the veteran submitted several private 
medical records pertaining to his low back.  To the extent 
that this evidence raises an increased rating claim for the 
veteran's low back disorder, it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

Although correspondence dated in December 2001 satisfies the 
notice provisions of the aforementioned laws and regulations, 
additional development is necessary to assist the veteran in 
obtaining evidence in support of his claim.

As an initial matter, the veteran has made statements during 
the course of the appeal 
that his arm disorder is a result of a motor vehicle accident 
that occurred in service.  


Indeed, in recent statements, he has suggested that the left 
arm disorder is secondary to his service-connected cervical 
spine and possibly his back disorder as well. 
During a September 2003 travel board hearing, the veteran 
stated that he received an examination in October 2002 at the 
Philadelphia VA Medical Center (VAMC) for his back that also 
included his left arm.  Since it does not appear from the 
record that the examination was for compensation and pension 
purposes, the veteran most likely sought VA treatment on his 
own.  Since records generated by VA facilities are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, they are deemed to be constructively part 
of the record on appeal and must be obtained.  Dunn v. West, 
11 Vet. App. 462, 466 (1998).

Service medical records documented complaints relative to the 
veteran's left arm, particularly within the first two years 
following a June 1983 automobile accident.  The veteran was 
originally scheduled for a VA examination in 1998 that was 
cancelled.  The veteran underwent a VA examination in June 
2000 to specifically address claimed left shoulder and hand 
disorders and, as such, it did not address the veteran's 
concerns or complaints regarding a left arm disorder.  In 
view of the foregoing, the veteran should be scheduled for an 
examination pertaining to the left arm.

The RO issued a rating decision in February 2001 in which the 
rating for degenerative joint disease of the cervical spine 
was increased to 10 percent.  A statement received in April 
2001 expressed the veteran's disagreement with the decision.  
Although a March 2002 rating decision increased the rating to 
20 percent for the cervical spine disorder, the veteran was 
not issued a statement of the case in response to his notice 
of disagreement.  In cases such as this when a notice of 
disagreement has been received, the appellate process has 
commenced and the veteran is entitled to a statement of the 
case on the issue.  Pond v. West, 12 Vet App 341 (1999); 
Manlicon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
while the Board does not have jurisdiction to decide the 
issues on the merits, the issue is to be remanded to the RO 
for additional action. 




Accordingly, this matter is REMANDED to the RO for the 
following action:


1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes notice the veteran should submit 
any pertinent evidence in his possession.  

2.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for a 
left arm disorder since service.  The RO 
should specifically obtain records from 
the Philadelphia VAMC.  Thereafter, the 
RO should attempt to secure these 
records, and any pertinent records 
obtained should be associated with the 
claims file.  In particular, a copy of an 
October 2002 VA examination report 
prepared by Dr. McBride at the 
Philadelphia VAMC should be obtained.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the 
appellant, a written notation to that 
effect should be placed in the file.  The 
appellant and his representative must be 
notified of unsuccessful efforts in this 
regard.  The veteran should also be asked 
to clarify the basis of his claim in 
terms of secondary service connection.

3.  If the RO is able to obtain a copy of 
the October 2002 examination report from 
the Philadelphia VAMC, then the RO should 
evaluate the claim and determine whether 
the evidence of record is sufficient to 
render a decision, or whether a new 
examination is warranted to fully and 
fairly adjudicate the claim.

4.  If the RO is unable to obtain the 
October 2002 Philadelphia VAMC 
examination report, the veteran must be 
afforded an orthopedic examination to 
ascertain the nature and etiology of any 
left arm disorder.  The claims folder 
must be provided to and reviewed by the 
physician.  All tests or studies 
necessary to make this determination 
should be ordered.  The physician should 
first determine the nature of the 
veteran's left arm disorder and provide 
the appropriate diagnosis, if any.  The 
physician should then opine whether it is 
at least as likely as not that the 
disorder is related to service or any 
event that occurred therein.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

6.  If the RO determines that a new 
examination is necessary, the RO should 
review the examination report to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

7.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

8.  The RO should also furnish the 
veteran with a statement of the case 
concerning the issue of entitlement to an 
increased evaluation for degenerative 
joint disease of the cervical spine.  If, 
and only if, a timely substantive appeal 
is filed, the issue should be certified 
to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JONATHAN B. KRAMER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




